Citation Nr: 1427500	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a lung condition, to include as due to exposure to herbicides and/or asbestos. 

2. Entitlement to service connection for a heart condition, to include as due to exposure to herbicides and/or asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The appellant was a member of the Army National Guard from February 1981 to August 1981 and served on initial active duty for training (ACDUTRA) from March 30, 1981 to June 24, 1981. He had further service in the United States Army Reserve from August 1981 to August 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. In June 2013, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the May 2014 brief submitted by the appellant's representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. There is no probative evidence indicating that the appellant had active service prior to his period of ACDUTRA beginning on March 30, 1981, such that he was exposed to herbicides and/or asbestos; and there is no probative evidence of exposure to asbestos during his period of ACDUTRA dated from March 30, 1981, to June 24, 1981. 

2. There is no probative evidence of an in-service event, injury, or disease to which the appellant's lung conditions may be attributed; and no probative evidence of an in-service event, injury, or disease that may have aggravated any pre-existing lung condition.

3. There is no probative evidence of an in-service event, injury, or disease to which the appellant's heart conditions may be attributed.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lung condition have not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2. The criteria for service connection for a heart condition have not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA is required to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). The notice requirements were met in this case by letters sent to the appellant in January 2011 and April 2011, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision. Those letters advised the appellant of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence. The letters also explained how disability ratings and effective dates are determined. 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The appellant's service treatment and personnel records are associated with the claims file, as well as his identified and authorized private treatment records. The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. In this regard, the Board notes that the appellant asserts, in his December 2010 claim and in numerous statements made during the course of the appeal, that he had active service in the United States Army from August 1971 to August 1980, including service in the Republic of Vietnam and/or Cambodia. As will be discussed below, there is no record of such service. 

While the appellant's representative asserts, in the May 2014 brief, that as the appellant has asserted exposure to herbicides in a locations beyond that of Vietnam and Korea, special procedures must be followed to allow the Joint Services Records Research Center (JSRRC) the opportunity to verify such claimed exposure. The Board finds that a remand for further development by the JSRRC is not required in the present appeal, as the probative evidence of record indicates that the appellant had no foreign service. His only verified active service is his ACDUTRA, conducted state-side, dated from March 30, 1981, to June 24, 1981. The appellant did not assert exposure to herbicides from service in the United States during such ACDUTRA. It appears that the appellant asserted, when informed by the RO in the July 2011 rating decision that there was no record of his service in Vietnam such that it was presumed he was exposed to herbicides, that he worked on the vehicles returning from Vietnam while he was stationed in Cambodia. Again, as will be discussed below, there is no record of such service. 

A medical examination or opinion may be necessary to make a decision on the claims before the Board, as defined by law. The appellant was afforded VA examinations in August 2013, and the Board finds that these VA examinations are adequate, and included a review of the claims folder, an interview of the claimant, and examination findings were reported, along with diagnoses/opinions, which were supported in the record. See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007). However, while the VA examinations are adequate, the Board has found herein that there is no probative evidence of an in-service event, injury, or disease, to which the appellant's lung and heart conditions may be attributed. In essence, an etiological relationship between the appellant's conditions and active service is not possible without such. The opinions rendered at the VA examinations are thus not required.  

Additionally, the Board finds there has been substantial compliance with its June 2013 remand directives. Only substantial compliance with the terms of the Board's engagement letter is required. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

The record indicates that the AMC obtained the appellant's records from the Social Security Administration (SSA). The AMC requested information and records related to the appellant's claimed period of active service dated prior to March 30, 1981, including service in Vietnam and/or Cambodia, from the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Adjutant General, and the Army Human Resources Command; and the appellant was informed of the negative results of such requests in April 2014. The appellant was afforded VA examinations in August 2013 and later issued a Supplemental Statement of the Case (SSOC) in April 2014. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

Service Connection

Only "veterans" are entitled to VA compensation. 38 U.S.C.A. § 1131. The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013). Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury, but not disease, incurred in or aggravated in the line of duty. 38 U.S.C.A.    §§ 101(21), (24), 106 (West 2002); 38 C.F.R. § 3.6(a),(d) (2013). 

Reserve and National Guard service generally means ACDUTRA and INACDUTRA, although in more recent times it also has come to include active duty. ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 2002 & Supp. 2013). 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2013). Significantly, certain presumptions that apply to periods of active duty are inapplicable to periods of ACDUTRA and INACDUTRA, such as the presumptive incurrence of conditions that are considered chronic, per se, if initially manifested to a compensable degree within the initial post-service year, or regarding the presumptions of soundness and aggravation. See Smith v. Shinseki, 24 Vet. App. 40   (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). The second and third elements may be established by showing continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the present appeal, only one of the appellant's conditions diagnosed over the course of the appeal, cardiovascular disease to include hypertension, is a chronic disease listed at 38 C.F.R. § 3.309(a) such that the Board could consider service connection on the basis of continuity of symptomology. However, there is no evidence or assertion by the appellant that there is a continuity of symptomatology related to such disease from June 1981 to the present. In his May 2011 statement, he reported that he had his first real attack of heart symptoms in 2005. Further, none of the appellant's lung conditions have been diagnosed as chronic disabilities for which service connection may be granted by considering continuity of symptomology. 

A presumption exists under the laws and regulations pertaining to herbicide exposure. 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6) and 3.309(e) (2013). A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service. A claimant is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962 and May 7, 1975, and in other limited foreign areas during limited times, unless there is affirmative evidence to establish that the claimant was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f).

The appellant's heart conditions, diagnosed to include ischemic heart disease, characterized by coronary spasm and Prinzmetal's angina, are diseases presumed under the regulation to be caused by herbicide exposure. His remaining hypertension and his diagnosed lung conditions are not diseases so presumed.  However, a claimant may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure. See 38 C.F.R. § 3.309; Combee v. Brown, 34 F.3d 1039, 1042   (1994).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, and the claimant's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The appellant's service treatment records are silent for any heart or lung complaints or treatment. The appellant has been diagnosed with lung conditions to include chronic obstructive pulmonary disease (COPD), asthma, emphysema, and reactive airway disease; and heart conditions to include heart spasm, hypertension, and Prinzmetal's angina. 

The appellant asserts entitlement, in his December 2010 claim, to service connection for heart and lung conditions on the basis that he served in Vietnam and was exposed to herbicides. At that time, he reported that he served in Cambodia. He also asserted that he was exposed to asbestos during service in the infantry. In his July 2011 Notice of Disagreement (NOD), he again asserted that he was exposed to herbicides and reported exposure to asbestos when he changed vehicle brakes during service. He also reported that he changed the brakes of vehicles that returned from Vietnam. In his May 2011 statement, he reported that his first real attack of heart and lung symptoms occurred in 2005. He asserted that he was a mechanic in the Army from 1975 to 1987 and that the Army sent him to school for such. He reported that he had been a heavy equipment operator and mechanic since 1975. 

As discussed above, the RO and AMC sought confirmation of the appellant's claimed period of active service dated prior to March 30, 1981, including service in Vietnam and/or Cambodia, from the NPRC, the RMC, the Adjutant General, and the Army Human Resources Command. A July 2013 response from the NPRC as to whether there were records documenting a prior period of active service indicates that the appellant's dates of service, defined as his period of ACDUTRA dated from March 30, 1981, to June 24, 1981, was verified as correct. There is no record of any active service prior to the appellant's period of ACDUTRA dated from March 30, 1981, to June 24, 1981. Significantly, his DD-214, his service separation form, listing his period of ACDUTRA during those dates, specifically indicates that there was no prior active service and no foreign service. The appellant signed the DD-214. There is no indication that he argued such was incorrect. 

There is no evidence that any of the appellant's service personnel records are lost or unavailable. While the appellant is competent to report that he served on active duty prior to March 1981, his lay assertions as to a claimed period of active service are outweighed by the evidence of record. Weighing against the appellant's assertion is the legal 'presumption of regularity', under which it is presumed that government officials 'have properly discharged their official duties.' Clear evidence to the contrary is required to rebut the presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926). The Board finds that the appellant's bare assertions do not constitute such clear evidence to rebut the presumption of regularity. 

Without evidence of a prior period of active service, the Board may only adjudicate the appellant's claims considering his documented period of active service, his state-side period of ACDUTRA dated from March 30, 1981, to June 24, 1981. As such, the Board may not consider his assertions that his heart and lung disorders are related to herbicide exposure, as there is no evidence that the appellant served outside of the United States, in any location presumed to have used herbicides, and there is no evidence or assertion that he was exposed to herbicides during his state-side service on ACDUTRA from March 30, 1981, to June 24, 1981. 

As to whether the appellant's heart and lung disorders are related to his claimed asbestos exposure, the Board finds that the appellant's statements regarding such exposure to be inconsistent and thus not credible. While the appellant is competent to report his in-service activities, as his lay statements as to such are not credible; they are not probative evidence in the current appeal. As noted above, in his December 2010 claim, he asserted exposure to asbestos in the infantry. In his July 2011 NOD, he described such to include exposure while changing vehicle brakes as a mechanic in the Army. However, he denied exposure to asbestos during episodes of private treatment in March 2010 and April 2010. Also at the time of his NOD, the appellant included a copy of the July 2011 rating decision with hand-written notes. He indicates that he did not assert that he contended that his lung condition was the result of exposure to asbestos from service in the infantry. The Board is unable to reconcile the appellant's statements as to his claimed in-service asbestos exposure. See Caluza, 7 Vet. App. at 511 (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).

Based on the forgoing, the Board's finding that there is no probative evidence that the appellant was exposed to herbicides or asbestos during a period of active service; there is no probative evidence, lay or otherwise, of an in-service event, injury, or disease, to which the appellant's current heart and lung disorders may be attributed. In this regard, there is evidence, in the form of private treatment records dated in April 2010, that one of the appellant's lung conditions, asthma, existed since childhood. The Board considered whether such may have been aggravated by the appellant's period of ACDUTRA dated from March 30, 1981, to June 24, 1981. However, again, as there is no probative evidence of an in-service event, in this case, exposure to asbestos, and such represents the totality of the appellant's arguments, there remains no probative evidence of any in-service event that may have aggravated any pre-existing childhood asthma.

The Board finds that the most probative evidence of record does not support the conclusion that the appellant had active service prior to March 30, 1981, that exposed him to herbicides or asbestos, or the conclusion that he was exposed to asbestos during his ACDUTRA from March 30, 1981, to June 24, 1981; and there is thus no probative evidence of any in-service event to which his heart or lung conditions may be attributed or probative evidence of any in-service event that aggravated any reported pre-existing childhood asthma. 









(Continued on the next page)
The appellant's claims for service connection for heart and lung disorders are denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable. See 38 U.S.C.A.           § 5107(b) (West 2002); 38 C.F.R. §§ 3.102(2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lung condition, to include as due to exposure to herbicides and/or asbestos, is denied. 

Service connection for a heart condition, to include as due to exposure to herbicides and/or asbestos, is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


